Citation Nr: 0608781	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  97-28 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic conjunctivitis with bilateral corneal opacities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1958 to August 
1962.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In November 1997 and May 2003, the veteran testified in 
support of his claim at hearings held before a Hearing 
Officer at the RO and the Board in Washington, D.C.  In 
September 2003, the Board remanded this claim to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  For 
the reasons explained below, the Board again REMANDS this 
claim to the RO via AMC.  

As noted in its prior remand, during the May 2003 hearing, 
the veteran indicated that he believed his appeal included 
claims of entitlement to an increased evaluation for asthma 
and entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  During a subsequent 
review of the claims file, however, it became apparent that 
the Board had previously denied such claims and its decision 
in this regard is final.  Therefore, in testifying regarding 
his asthma and employability, the veteran was in essence 
raising the same claims for review.  The Board referred this 
matter to the RO for appropriate action in May 2003, but the 
RO took no action in response.  Since then, the veteran and 
his representative have indicated that they wish for the RO 
to consider the claims raised at hearing.  Accordingly, the 
Board again refers this matter to the RO for appropriate 
action, including, in part, consideration of the veteran's 
raised claims of entitlement to an increased evaluation for 
asthma and TDIU.  


REMAND

The veteran claims that he is entitled to an increased 
evaluation for his service-connected eye disability, now 
characterized as chronic conjunctivitis.  Additional action 
is necessary before the Board can decide this claim.

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the assistance provisions of the VCAA; 
therefore, to proceed in adjudicating the claim on appeal 
would prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination of the veteran's eyes is necessary.  

The RO afforded the veteran such an examination in April 
2004, but the report of that examination is inadequate for 
rating purposes.  As the veteran's representative points out 
in an Appellant's Post-Remand Brief dated in February 2006, 
therein, the examiner acknowledged that, over the years, the 
veteran had been diagnosed with multiple eye disorders, 
including conjunctivitis bilaterally, retinal detachment 
bilaterally, a right eye cataract, lattice degeneration of 
the left eye, anisometropia, scleral buckling of the right 
eye, vitreous floaters, retinal degeneration, dry macular 
degeneration, and an epiretinal membrane, some of which 
required surgery.  The examiner did not, however, offer an 
opinion as to whether all currently diagnosed eye disorders 
are related to, or part of, his service-connected eye 
disorder, now characterized as chronic conjunctivitis.  

Such an opinion is necessary so that the Board can determine 
the appropriate diagnostic code under which to rate the 
veteran's eye disability.  At present, such disability is 
rated under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6018 
(2005), which does not allow for an evaluation in excess of 
10 percent.  Other DCs, including DC 6008, which governs 
ratings of disabilities involving retinal detachment, allow 
for a higher evaluation if certain criteria are met.  An 
evaluation of 10 percent to 100 percent may be assigned a 
disability under DC 6008 for impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity.  
An additional 10 percent evaluation may be combined to such a 
rating during continuance of active pathology.  38 C.F.R. 
§ 4.84a, DC 6008 (2005).  Given these criteria, further 
medical inquiry is needed so that the Board can determine the 
true nature and severity of the veteran's service-connected 
eye disability.


This appeal is REMANDED for the following action:

1.  AMC should arrange for the veteran to 
undergo a VA eye examination by a 
specialist.  The RO should forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose all eye disorders shown 
to exist;

b) indicate which disorders are part 
of the veteran's service-connected 
eye disability; 

c) identify the nature, frequency, 
severity and duration of all 
manifestations of the service-
connected disability and indicate 
whether they are active,  

d) specifically discuss the 
veteran's visual acuity in each eye, 
including whether he is blind, and 
note whether the veteran has field 
loss or pain in either eye, or 
requires rest or becomes 
incapacitated secondary to his 
service-connected eye disability;  

e) specifically indicate whether the 
veteran's chronic conjunctivitis may 
be characterized as trachomatous in 
type; 

f) describe the impact of the 
veteran's service-connected eye 
disability on his daily activities 
and employability; and 

g) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  AMC should then readjudicate the 
veteran's claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, AMC should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


